NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 16a0549n.06

                                          No. 16-3188
                                                                                     FILED
                           UNITED STATES COURT OF APPEALS                       Sep 26, 2016
                                FOR THE SIXTH CIRCUIT                       DEBORAH S. HUNT, Clerk


MOISES ACEVEDO-PEREZ,                                 )
                                                      )
       Petitioner,                                    )
                                                      )   ON PETITION FOR REVIEW
v.                                                    )   FROM THE UNITED STATES
                                                      )   BOARD OF IMMIGRATION
LORETTA E. LYNCH, U.S. Attorney                       )   APPEALS
General,                                              )
                                                      )
       Respondent.                                    )
                                                      )


       BEFORE: SUTTON and STRANCH, Circuit Judges; STEEH, District Judge.

       PER CURIAM. Moises Acevedo-Perez petitions this court for review of an order of the

Board of Immigration Appeals (BIA) dismissing his appeal from the denial of his application for

cancellation of removal.

       Acevedo-Perez, a native and citizen of Mexico, entered the United States without

inspection in 2000. In 2010, after his arrest for traffic violations, the Department of Homeland

Security served Acevedo-Perez with a notice to appear in removal proceedings, charging him

with removability as an alien present in the United States without being admitted or paroled. See

8 U.S.C. § 1182(a)(6)(A)(i). Acevedo-Perez appeared before an immigration judge (IJ) and

conceded removability. Acevedo-Perez subsequently applied for cancellation of removal on the

basis that his removal would result in exceptional and extremely unusual hardship to his United



 The Honorable George C. Steeh, United States District Judge for the Eastern District of
Michigan, sitting by designation.
No. 16-3188
Acevedo-Perez v. Lynch

States citizen child, who has an ear condition that requires reconstructive surgery when she is

older. See 8 U.S.C. § 1229b(b)(1). After a hearing, the IJ denied Acevedo-Perez’s application

for cancellation of removal, finding that hardship would exist but would not rise to the level of

exceptional and extremely unusual hardship. On appeal, the BIA determined that the IJ properly

considered the relevant hardship factors with respect to Acevedo-Perez’s child and agreed that

Acevedo-Perez failed to establish eligibility for cancellation of removal.

         This timely petition for review followed.     The respondent contends that we should

dismiss Acevedo-Perez’s petition for lack of jurisdiction. This court lacks jurisdiction to review

the discretionary denial of an application for cancellation of removal.                8 U.S.C.

§ 1252(a)(2)(B)(i).    We retain jurisdiction, however, to consider “constitutional claims or

questions of law.” 8 U.S.C. § 1252(a)(2)(D); see Montanez-Gonzalez v. Holder, 780 F.3d 720,

722 (6th Cir. 2015).

         Acevedo-Perez argues that the BIA violated his due process rights in holding that he

failed to show that his removal would result in exceptional and extremely unusual hardship to his

child.   “[T]he Fifth Amendment’s Due Process Clause mandates that removal hearings be

fundamentally fair and that a petitioner is entitled to a full and fair hearing.” Abdallahi v.

Holder, 690 F.3d 467, 472-73 (6th Cir. 2012). To succeed on his due process claim, Acevedo-

Perez must demonstrate that there was a defect in the removal proceeding and that he was

prejudiced by the defect. Id. at 472. Acevedo-Perez does not identify any defect in the removal

proceeding.    Although he frames his argument as a constitutional claim, Acevedo-Perez

essentially challenges the agency’s discretionary determination that he failed to demonstrate the

requisite hardship, which we lack jurisdiction to review. See Ettienne v. Holder, 659 F.3d 513,

518-19 (6th Cir. 2011).


                                               -2-
No. 16-3188
Acevedo-Perez v. Lynch

       Acevedo-Perez also argues that the BIA committed gross error in failing to apply its own

relevant precedents to the pertinent facts of his case. See Aburto-Rocha v. Mukasey, 535 F.3d
500, 503 (6th Cir. 2008) (stating that the BIA’s “adherence to precedent is a non-discretionary

act”). “[T]his court lacks jurisdiction over claims that can be evaluated only by engaging in

head-to-head comparisons between the facts of the petitioner’s case and those of precedential

decisions.” Ettienne, 659 F.3d at 518. By asserting that the BIA’s precedents suggest that a

petitioner whose United States citizen child has serious health problems would have a strong

case for cancellation of removal, Acevedo-Perez asks us to do exactly the sort of factual

comparison and reweighing in which we may not engage.

       For the foregoing reasons, we DISMISS Acevedo-Perez’s petition for review.




                                             -3-